 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY BAKER,                                      No. 1:18-cv-01642-SKO (HC)
12                        Petitioner,                    ORDER DENYING PETITIONER’S MOTION
                                                         FOR RECONSIDERATION
13              v.
                                                         [Doc. 20]
14    S. LAKE, Warden,
15                        Respondent.
16

17          Petitioner is a federal prisoner proceeding in propria persona with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. The Court issued an order denying the petition on

19   April 2, 2019. On April 19, 2019, Petitioner filed the instant motion for reconsideration. (Doc.

20   20.) Petitioner contends the Court erred in concluding that some evidence supported the guilty

21   finding.

22                                              DISCUSSION

23          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

24   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

25   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

26   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

27   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

28   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any
                                                         1
 1   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

 2            Moreover, when filing a motion for reconsideration, Local Rule 230(j) requires a party to

 3   show the “new or different facts or circumstances claimed to exist which did not exist or were not

 4   shown upon such prior motion, or what other grounds exist for the motion.” Motions to

 5   reconsider are committed to the discretion of the trial court. Combs v. Nick Garin Trucking, 825

 6   F.2d 437, 441 (D.C.Cir. 1987); Rodgers v. Watt, 722 F.2d 456, 460 (9th Cir. 1983) (en banc). To

 7   succeed, a party must set forth facts or law of a strongly convincing nature to induce the court to

 8   reverse its prior decision. See, e.g., Kern-Tulare Water Dist. v. City of Bakersfield, 634 F.Supp.

 9   656, 665 (E.D.Cal. 1986), aff’d in part and rev’d in part on other grounds, 828 F.2d 514 (9th Cir.

10   1987).

11            Here, Petitioner contends that the Court erred in its consideration of the evidence

12   supporting the guilty finding. Petitioner states that the Court relied on the fact that the first test

13   conducted, NIK Test A, was positive for an illegal substance; however, he contends the test did

14   not show positive for any drugs. He states the testing liquid was orange and remained orange, and

15   that this did not indicate the presence of any drugs. As the Court previously stated in the order

16   denying the petition, the Court is not tasked with reweighing the evidence presented to the

17   hearing officer. Rather, the Court must determine whether “some evidence” supported the

18   decision. As previously discussed, the hearing officer relied on evidence photos, the NIK test

19   certification list of the two tests conducted, the testing officer’s supporting memorandum, and

20   slides. The hearing officer noted that the color photos confirmed that NIK test kit A turned
21   orange, which according to the technician indicated the presence of amphetamines, and NIK test

22   kit B turned yellow then light green, which according to the technician indicated the presence of

23   heroin. Petitioner disputes the technician’s finding that the color orange indicated the presence of

24   drugs, but Petitioner does not submit anything in support of his contention that the technician

25   erred in so concluding. Moreover, Petitioner fails to refute that the second NIK test also indicated

26   the presence of drugs. Thus, there was at least some evidence supporting the hearing officer’s
27   decision.

28
                                                          2
 1            Petitioner has not presented any new evidence or any other reason justifying relief from

 2   judgment. Moreover, pursuant to the Court’s Local Rules, Petitioner has not shown “new or

 3   different facts or circumstances claimed to exist which did not exist or were not shown upon such

 4   prior motion, or what other grounds exist for the motion.” Local Rule 230(j).

 5                                                 ORDER

 6            Based on the foregoing, Petitioner’s motion for reconsideration (Doc. 20) is DENIED.

 7
     IT IS SO ORDERED.
 8

 9   Dated:     May 14, 2019                                      /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
